Citation Nr: 9935935	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for secondary 
amenorrhea.

2.	What evaluation is warranted for a thyroid/goiter disorder 
from October 26, 1996?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1996.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

The Board observes that, with respect to the second issue on 
the cover page, the veteran is appealing the original 
assignment of a disability evaluation following an award of 
compensation.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the second issue on appeal is to be styled as 
indicated on the cover page.


FINDING OF FACT

The veteran has presented credible evidence that she 
developed secondary amenorrhea in the service. 


CONCLUSION OF LAW

Secondary amenorrhea was incurred in the service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Natural menopause, primary amenorrhea, and pregnancy and 
childbirth are not disabilities for rating purposes.  38 
C.F.R. § 4.116 (1999).

In the present case, the service medical records show that, 
in a May 1990, the veteran reported a history of no menses 
since November 1989.  The assessments were secondary 
amenorrhea, and rule out intrauterine pregnancy.  In November 
1990, she reported no menses since September 1990.  She 
indicated her menses was usually monthly, but that she had 
not had a menstrual cycle in October.  The assessment was 
rule out intrauterine pregnancy versus anovulation.  

In December 1990, the veteran reported a history of irregular 
periods since October 1989.  She again sought treatment for 
amenorrhea in January and February 1991.  The assessments 
were rule out intrauterine pregnancy.  A March 1991 X-ray 
study revealed a questionable small cyst or other defect in 
the cervix.  In a February 1992 gynecological cytology study, 
the veteran was reported to have a history of amenorrhea.

An April 1993 telephone consultation note indicated the 
veteran complained of amenorrhea.  In  February 1994, she 
reported no menses since delivering her child.  Physical 
examination was within normal limits.  

Post-service, on VA examination in December 1996, the veteran 
was reported to not have had normal menses since October 
1996.  She indicated that her menses had been normal until 
she entered the military, and that until the first 4 to 6 
months of her military career her cycles were relatively 
normal.  Since then she stated that she had had sporadic 
cycles, but by 1990 she had no cycle at all.  The veteran 
stated that she was seen quite regularly for evaluation of 
this abnormality, but no definitive diagnosis was made.  She 
was reported to have been started on various medications in 
order to cause her menstrual cycle to begin and eventually 
the veteran was given Progesterone and with this, and only 
this, did her cycle begin.  In April 1996 she was prescribed 
Provera, stating that she was unable to start her menstrual 
cycle on her own.  However, on Provera, she found herself 
developing increasing mood swings and, as a result, 
discontinued it for the rest of the year, resulting in the 
absence of a menstrual cycle.  The veteran gave no other 
history of abnormality in regard to her gynecological 
history.  On physical examination, no abnormalities were 
found relating to the cause of the veteran's amenorrhea.  The 
pertinent diagnosis was persistent amenorrhea.

In a September 1997 private medical statement from Joseph S. 
Leithold, M.D., the veteran was reported to have initially 
presented to the clinic for her medical care in March 1997.  
She had specifically requested Provera tablets to induce her 
menses.  The veteran's menarche was at age 12, but she had 
monthly menses requiring progesterone with bleeding for 
approximately five days duration.  She had been diagnosed 
with amenorrhea in 1991.  

The Board observes that amenorrhea is the absence of 
menstrual periods.  There are two types of amenorrhea, 
primary and secondary.  In primary amenorrhea, menstruation 
has never occurred at all which in most cases is due to the 
late onset of puberty.  Other causes of primary amenorrhea 
include anemia, and disorders of the uterus, ovaries, or 
pituitary gland.  Secondary amenorrhea is in reference to 
women who have missed three or more periods after their 
regular menstrual cycle has been established.  The appellant 
has secondary, not primary amenorrhea.  There is no 
regulatory bar to granting service connection for secondary 
amenorrhea.   38 C.F.R. § 4.116.

In the present case, the service medical records indicate 
that the veteran was treated for secondary amenorrhea on 
number of occasions in the service beginning in May 1990.  
Thereafter, she continued to periodically experience problems 
through February 1994, and on VA examination in December 1996 
the diagnosis was persistent amenorrhea.  In light of the 
foregoing the Board finds that the veteran has a chronic 
disability due to secondary amenorrhea.  The benefit sought 
on appeal is allowed.


ORDER

Service connection for secondary amenorrhea is granted.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation since October 26, 1996, is 
plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).   With respect to this claim, however, 
the Board finds that additional development is in order.  In 
this respect, a supplemental statement of the case (SSOC) was 
not issued after receiving a July 1998 statement from Joseph 
S. Leithold, M.D.  As this statement is pertinent to the 
issue on appeal the veteran has not been afforded due process 
of law.  The Board is therefore required to remand a case to 
the originating agency.  38 C.F.R. § 19.9 (1999).  

Additionally, the Board is of the opinion that additional 
clinical data are needed in order to properly evaluate the 
nature and extent of her thyroid/goiter disorder.  Here, it 
is well to note that the appellant has contended that this 
disorder has increased in severity since her July 1998 VA 
examination, and as such, she should be afforded a new 
examination. 

Therefore, this case is REMANDED for the following action:

1.	The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her claim 
since July 1998.  After securing any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.

2.  Thereafter, the appellant should be 
scheduled for a general medical 
examination by a VA physician in order to 
determine the nature and extent of her 
thyroid/goiter disorder.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  Since 
it is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
All opinions and supporting rationales 
should be in writing.
 
3.	For the requested examination the 
appellant must be given adequate notice, 
to include advising her of the 
consequences of failure to report for the 
examination.  If she fails to report for 
any examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

4. 	Following completion 
of the foregoing, the RO should review 
the claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

5.	Upon completion of the above 
development, the RO should readjudicate 
the remaining issue on appeal.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105(d) (West 1991) and 38 
C.F.R. §§ 19.29, 19.31 (1999) and be 
given the opportunity to respond.  This 
SSOC should summarize all evidence and 
all applicable laws and regulations 
governing the merits of the veteran's 
claims for an increased evaluation.

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The most common cause of secondary amenorrhea is pregnancy.  However, menstrual patterns can also be 
altered by emotional stress, anemia, illness, certain medications, oral contraceptives, and excessive exercise.  
See University of California at San Diego, Absence of periods (visited Dec. 9, 1999) 
http://health.ucsd.edu/guide/T0404.htm. 


